Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David A. Burns on 1/26/22.
The application has been amended as follows: 
       In Claim 2, line 1, “set forth in claim 2” should be replaced with “set forth in claim 1”
In Claim 1, line 17, “initial manual actuation” should be replaced with “initial first manual actuation”. Line 22, “continued manual actuation” should be replaced with “continued first manual actuation”.
In Claim 2, line 1, “set forth in claim 2” should be replaced with “set forth in claim 1”. Line 3, “configured to be actuate” should be replaced with “configured to be actuated”.
In Claim 3, line 13, “release lever and during the power scenario” should read “release lever during the power scenario”.
In Claim 5, line 2, “continued manual actuation” should read “continued first manual actuation”.
In Claim 6, line 3, “the manual actuation” should read “the first manual actuation”
In Claim 7, line 3, “the manual actuation” should read “the first manual actuation”
In Claim 8, line 7, “the actuation signal” should read “the gear actuation signal”
In Claim 11, line 3, “ a reset lever engaged” should read “the reset lever engaged”
In Claim 12, line 3, “upon manual actuation” should read “upon first manual actuation”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the two-pull latch system as claimed in independent claims 1, 3, and 13. The Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding Claim 1, Taurasi US 20170314297 A1, teaches a two-pull latch system having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the two-pull latch system wherein a biasing member exerts a biasing force upon the coupling lever in the first rotational direction, and the coupling lever is on a second axis, and upon initial first manual actuation of the release lever causes the override link to make contact with the reset lever and back-drive it in the first rotational direction. 
Regarding Claim 3, Tuarasi US 20170314297 A1, teaches a two-pull latch system having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the two-pull latch system wherein the reset lever is adapted to reset the system to a home position after manual actuation of the release lever during the power scenario.
Regarding Claim 13, Tuarasi US 20170314297 A1, teaches a two-pull latch system having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the two-pull latch system wherein the override link contacts the reset lever to back-drive it during first pivoting and the coupling lever being engaged to the stationary structure about a second axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675